PER CURIAM.
Alfonso Ponton appeals an order denying his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
Ponton has filed numerous motions for post-conviction relief beginning in 1986, all of which have been denied. All of the issues raised in the most recent motion have been raised previously and have been Additionally the mo-denied by this court, tion is untimely.
Ponton also claims that his sentence is illegal. That claim is without merit.
Affirmed.